In the United States Court of Federal Claims
                                           No. 21-1931

                                     (Filed: January 27, 2022)

                                                )      Claims under the Equal Pay Act, 29
 TIMOTHY MOORE,                                 )      U.S.C. § 206(d)(1), and Back Pay Act, 5
                                                )      U.S.C. § 5596; failure to state a claim,
                   Plaintiff,                   )      RCFC 12(b)(6)
                                                )
           v.                                   )
                                                )
 UNITED STATES,                                 )
                                                )
                   Defendant.                   )
                                                )

       Peter B. Broida, Arlington, Virginia for plaintiff.

        Rafique O. Anderson, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, Washington, D.C. for defendant. With him on the briefs were
Brian M. Boynton, Acting Assistant Attorney General, and Patricia M. McCarthy, Director, and
Deborah A. Bynum, Assistant Director, Commercial Litigation Branch, Civil Division, United
States Department of Justice, Washington, D.C. Of counsel was Paul R. Brockmeyer, Senior
Trial Counsel, United States Securities and Exchange Commission, Washington, D.C.


                                    OPINION AND ORDER

LETTOW, Senior Judge.

         Pending before the court is defendant’s motion to dismiss plaintiff’s complaint for failure
to state a claim pursuant to Rule 12(b)(6) of the Rules of the Court of Federal Claims (“RCFC”).
See Def.’s Mot. to Dismiss (“Def.’s Mot.”), ECF No. 5. Plaintiff, Timothy Moore, alleges that
the difference in pay between himself and two female employees at the U.S. Securities and
Exchange Commission (“SEC”) violates the Equal Pay Act, 29 U.S.C. § 206(d)(1), and the Back
Pay Act, 5 U.S.C. § 5596. See Compl. ¶ 1, ECF No. 1. The matter is fully briefed and ready for
disposition. See Pl.’s Opp’n, ECF No. 6; Def.’s Reply, ECF No. 10. For the following reasons,
the court GRANTS the government’s motion to dismiss Mr. Moore’s complaint.

                                        BACKGROUND 1


       1
         The recitations that follow do not constitute findings of fact, but rather are recitals
attendant to the pending motion and reflect matters drawn from the complaint and the parties’
briefs.
         In 2014, the SEC began a process to adjust the pay of many of its employees pursuant to
an agreement with the union that represents its non-management employees. Compl. ¶ 5. Salary
adjustments under this process began in mid-2015 and applied to all SEC staff. Compl. ¶ 5. To
be considered for a pay adjustment, employees were required to “submit an application stating
their interest and supplying a resume that was to include work history, job titles, job duties, start
and end dates for jobs, and full or part-time status.” Compl. ¶ 6. The application period was
open “from approximately September 14, 2014, through October 14, 2014.” Compl. ¶ 6.

         Mr. Moore “did not apply for pay transition during the open period because of issues of a
personal, family-related nature.” Compl. ¶ 8. Two fellow SEC employees, both female, “applied
for pay transition consideration within the open period.” Compl. ¶ 7. Accordingly, in mid-2015,
the first of these two female comparators received a “pay transition from approximately
$175,534, to approximately $195,438, [which] has since increased to about $236,000.” Compl.
¶ 9. Around the same time, the second female comparator received a “pay transition from
approximately $144,291 to approximately $169,269, [which] has since increased to about
$212,000.” Comp. ¶ 10. At the time that the comparators’ salary was adjusted, Mr. Moore’s
“salary was approximately $145,608,” and it is currently “about $195,000.” Compl. ¶ 12. Had it
been adjusted at the same time as the comparators, plaintiff asserts that his salary would now
equal “around $216,000.” Compl. ¶ 12. Mr. Moore avers that the work that he and these two
women perform “is the same or substantially similar, and . . . requires equivalent skill,
knowledge, ability, and effort.” Compl. ¶ 11. Mr. Moore admits that the remuneration of the
two female comparators was recalibrated through the Pay Transition Program and not because of
their sex. See Comp. ¶¶ 7, 9-10.

        In August and September 2016, after the pay transition program application deadline, Mr.
Moore learned of the difference in pay between himself and the comparators and requested
permission to be considered for the transition program. Compl. ¶ 14. Plaintiff’s request was
denied. Compl. ¶ 14. Contrastingly, Mr. Moore claims that “[a]bout ten other SEC employees
who were impacted by extenuating circumstances were allowed to apply for pay transition in
November and December of 2014.” Compl. ¶ 14. Plaintiff eventually initiated a complaint
before the Equal Employment Opportunity Commission, which resulted in a judgment in favor
of the SEC in 2021. See Compl. ¶ 15; Moore v. Lee, EEOC No. 531-2020-00331X (June 17,
2021).

        Mr. Moore asserts in his complaint that SEC management already had all the necessary
documents to consider him for the pay adjustment program before the deadline; namely, his
resume, work history, and full-time work status. Compl. ¶ 13. Plaintiff claims that the “SEC
lack[ed] an acceptable business reason” to adjust the two female comparators’ salaries but not his
and to decline to extend the deadline when he requested it. Compl. ¶ 17. Therefore, according to
Mr. Moore, the SEC has been violating the Equal Pay Act since mid-2015. Compl. ¶ 18.

                                   STANDARD FOR DECISION

        Under RCFC 12(b)(6), a complaint will survive a motion to dismiss if it “contain[s]
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,



                                                    2
570 (2007)). 2 “A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. (citing Twombly, 550 U.S. at 556). The factual matters alleged “must be enough to
raise a right to relief above the speculative level on the assumption that all the allegations in the
complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555-56 (citations omitted).

        When reviewing the complaint, “the court must accept as true the complaint’s undisputed
factual allegations and should construe them in a light most favorable to the plaintiff.”
Cambridge v. United States, 558 F.3d 1331, 1335 (Fed. Cir. 2009) (citing Papasan v. Allain, 478
U.S. 265, 283 (1986)) (additional citation omitted). Conclusory statements of law and fact,
however, “are not entitled to the assumption of truth” and “must be supported by factual
allegations.” Iqbal, 556 U.S. at 679. “‘[N]aked assertion[s]’ devoid of ‘further factual
enhancement’” are insufficient to state a claim. Id. at 678 (quoting Twombly, 550 U.S. at 557);
accord Bradley v. Chiron Corp., 136 F.3d 1317, 1322 (Fed. Cir. 1998) (“Conclusory allegations
of law and unwarranted inferences of fact do not suffice to support a claim.”).

                                            ANALYSIS

        To prevail against the government’s motion to dismiss, Mr. Moore must demonstrate that
the factual assertions in his complaint make it more than speculative that the SEC violated the
Equal Pay Act, 29 U.S.C. § 206(d)(1), which states:

       No employer having employees subject to any provisions of this section shall
       discriminate, within any establishment in which such employees are employed,
       between employees on the basis of sex by paying wages to employees in such
       establishment at a rate less than the rate at which he pays wages to employees of
       the opposite sex in such establishment for equal work on jobs the performance of
       which requires equal skill, effort, and responsibility, and which are performed
       under similar working conditions . . . .

In essence, “[t]o establish a prima facie case under the Equal Pay Act, a plaintiff must establish
that he or she received a lower wage for performing ‘equal work requiring equal skill, effort, and
responsibility’ to that carried out by a comparator of the opposite sex under similar working
conditions.” Jordan v. United States, 122 Fed. Cl. 230, 241 (2015) (alterations omitted) (quoting
Corning Glass Works v. Brennan, 417 U.S. 188, 195 (1974) (additional citations omitted)). The
Court of Appeals for the Federal Circuit has explained that, as concerns Equal Pay Act
allegations, it is Mr. Moore’s burden to “show[] that discrimination based on sex exists or at one
time existed.” Yant v. United States, 588 F.3d 1369, 1373 (Fed. Cir. 2009). 3 In short, to survive

       2
         Because RCFC 12(b)(6) mirrors Fed. R. Civ. P. 12(b)(6), the rules should be interpreted
in pari materia.
       3
         Mr. Moore contends that a showing of sex discrimination is not required to make a
prima facie case under 29 U.S.C. § 206(d)(1). Pl.’s Opp’n at 7-8. However, plaintiff relies on
decisions from this court that predate the Federal Circuit’s decision in Yant. Id. (citing Cooke v.
United States, 85 Fed. Cl. 325, 341 (2008) (additional citations omitted)). Decisions within the


                                                  3
dismissal, Mr. Moore’s complaint must make more than speculative and conclusory averments
that the difference in pay between himself and the two named, female comparators is the result
of “past or present discrimination based on sex.” Id. at 1374.

        Mr. Moore’s complaint sets out the factual contention that he receives a lower wage than
the two named, female comparators. The two named women make, respectively, $236,000 and
$212,000, while plaintiff makes $195,000. See Compl. ¶¶ 9-12. Mr. Moore’s complaint also
alleges that plaintiff and the two female comparators are “Examination Managers” at the SEC’s
SK-15 pay level and perform the same work of managing examinations of regulated entities
under the same procedures, Compl. ¶¶ 2-3, 11, which suffices at the 12(b)(6) stage to show that
they perform “equal work requiring equal skill, effort, and responsibility,” Jordan 122 Fed. Cl. at
241 (alterations and quotations omitted). Even so, plaintiff’s complaint does not claim that the
difference in pay for equal work is the result of “past or present discrimination based on sex.”
Yant, 588 F.3d at 1374. Rather, it delineates a salary adjustment process, resulting in Mr.
Moore’s lower salary, that was devoid of any sex-based discrimination. The adjustment program
“applied to all SEC staff,” Compl. ¶ 5, the two female “comparators applied for pay transition
consideration within the open period,” Compl. ¶ 7, and Mr. Moore “did not apply for pay
transition during the open period,” Compl. ¶ 8.

        Because the complaint affirmatively acknowledges that no sex-based discrimination
caused the difference in pay between Mr. Moore and the two named female comparators,
plaintiff does not state a prima facie violation of 29 U.S.C. § 206(d)(1). See, e.g., Spellers v.
United States, ____ Fed. Cl. ____, 2021 WL 5630801 (Dec. 1, 2021). The court therefore holds
that plaintiff has not “state[d] a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at
678 (internal quotations omitted). 4



Federal Circuit’s purview that issued after Yant recognize the sex discrimination element of a
prima facie case. See Gordon v. United States, 903 F.3d 1248, 1252 (Fed. Cir. 2018), vacated on
other grounds, 754 Fed. Appx. 1007 (Fed. Cir. 2019). Mr. Moore’s opposition even cites one
such case. Id. at 8 (citing Kaplan v. United States, 126 Fed. Cl. 72, 82 (2016) (“[F]or plaintiff to
establish a prima facie violation, therefore, she must show that [the government] discriminated
on the basis of sex.”)). Mr. Moore further attempts to convince the court that academic
commentary, factual differences between his case and the facts in Yant, and his own
interpretation of the statute make the Federal Circuit’s interpretation of 29 U.S.C. § 206(d)(1)
inapplicable to the present circumstances. See Pl.’s Opp’n at 15-19. However, the court may not
ignore binding authority from the Federal Circuit. See Coltec Indus., Inc. v. United States, 454
F.3d 1340, 1353 (Fed. Cir. 2006) (“There can be no question that the Court of Federal Claims is
required to follow the precedent of the Supreme Court, our court [the Federal Circuit], and our
predecessor court, the Court of Claims.”).

       4
         The salient events occurred in 2014, seven years ago, and were sought to be reopened by
Mr. Moore in 2016, five years ago. The statute of limitations for claims under the Equal Pay Act
is two years, extended to three for willful violations. See 29 U.S.C. § 255(a). The parties
secondarily argue whether Mr. Moore’s claim is too late, but the court finds it unnecessary to
reach that aspect of the case for decision.


                                                  4
                                        CONCLUSION

       Because Mr. Moore has not made a prima facie case of sex-based discrimination in pay,
the court GRANTS the government’s motion to dismiss plaintiff’s complaint.

       The Clerk shall enter judgment in accord with this disposition.

       No costs.

       It is so ORDERED.
                                                    s/ Charles F. Lettow
                                                    Charles F. Lettow
                                                    Senior Judge




                                               5